Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations, in regard to Claims 1 and 15 of “extract a set of capacitance sensors, from the plurality of capacitance sensors, to be a plurality of feature points, wherein the object is on the set of capacitance sensors at the first position, calculate a total value of the plurality of detection values for each region of a plurality of regions, wherein each region includes the plurality of feature points; and recognize a second direction of the object at a second position of the object, based on a result of division of the plurality of regions into a left portion and a right portion, and recognize a second direction of the object at a second position of the object, based on a result of division of the plurality of regions into a left portion and a right portion, and comparison of a first difference between a first plurality of total values in first regions of the left portion and a second difference between a second plurality of total values in second regions of the right portion, wherein the first detection value of the plurality of detection values that is less than the specific threshold is not discarded for the recognition of the second position.” In combination with the remainder of the limitations of the claims is neither anticipated nor made obvious over the prior art of record in the examiner’s opinion.
Shi et al. as modified by Lee represents the closest prior art in the examiner’s opinion. Shi et al. teaches a system whereby capacitive objects are recognized by their placement on a surface with capacitive sensors, and Lee et al. teaches recognition of a second direction of the object on the basis of a distribution of detection values of the capacitive sensors where detection values less than a predetermined threshold are discarded. However, they do not teach the specific process of recognizing the second direction of the object on a basis of dividing the regions including the feature points into left and right portions and comparing the total values in the left and right regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715